Birdsong, Judge.
Rush appeals his conviction, by a jury, of aggravated assault. Held:
1. At trial, a witness testified that, immediately prior to the incident for which Rush was convicted, Rush had abducted her at gunpoint, asked her whether she knew "any white friend, that he wanted to go to bed, you know, with a white girl,” and finally, that Rush had raped her. To this latter testimony, Rush timely objected as irrelevant and prejudicial.
This evidence was admissible "to show intent, motive, plan, scheme and bent of mind of the defendant. [Cits.]” Davis v. State, 233 Ga. 638 (2) (212 SE2d 814). See Carter v. State, 237 Ga. 617 (229 SE2d 411); Rini v. State, 236 Ga. 715 (225 SE2d 234); Ransom v. State, 142 Ga. App. 325 (235 SE2d 748).
2. "As to the general grounds, this court is bound by the 'any evidence’ rule and must accept the state’s version *746of the evidence, as was done by the jury and the trial judge.” Franklin v. State, 136 Ga. App. 47, 48 (1) (220 SE2d 60).
Submitted February 27, 1978
Decided April 25, 1978.
Hatcher, Cook & Strickland, Donald E. Strickland, for appellant.
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.
3. The trial court charged verbatim the elements of aggravated assault set forth in Code Ann. § 26-1302. The charge was sufficient. Pitts v. State, 128 Ga. App. 827 (3) (198 SE2d 377).
4. For the reasons stated above, the trial court did not err in denying appellant’s motion for new trial.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.